DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on July 6, 2022.  Claim(s) 1-19 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to at least claims 1, 11, and 19 in the response on 12/15/2021.  Claim 20 has been canceled in the response on 06/09/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-19 are directed to a system, method, or product and is a method for integrating analytics for online services.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method claim 11 and system Claim 19.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
providing executable instructions to a processor from a non-transitory computer-readable medium of a server associated with a cloud processing environment and causing the processor to perform operations comprising:
obtaining metrics from a plurality of providers using a first Application Programming Interface (API) to interact with provider servers of the providers wherein the metrics comprise for each provider: current wait times for fulfilling new orders, size of current unfulfilled orders, items being ordered, origination source for each order, and time each order was placed within a last configured period of time; 
continuously producing and updating analytics from the metrics based on provider locations for the providers and provider types for the providers, wherein producing the analytics further includes producing the analytics as current average order fulfillment times by provider, by provider type, and by provider location, and producing the analytics as item popularity for items based on the metrics associated with customer orders by provider, by provider type, and by provider location, and producing the analytics as side or related items ordered with each particular item based on the metrics by provider, by provider type, by provider location, by calendar date, and by day of week; and 
identifying current available promotions using the API for each of the provider servers;
storing the current available promotions for each provider in a database for real-time delivery to an online service during consumer-placed orders with the online service; and
delivering and integrating the analytics within the online service by using a second API and by interacting with an order/delivery platform server for the online service and causing by the delivering and the integrating the integration of the analytics into an order process that a consumer initiated to place an order while the consumer is operating a customer-facing interface of a consumer-operated device and interacting with the online service to place the order with the online service, wherein the online service is a middleware order and delivery service that interacts with the provider servers, interacts with the method through the second API, and interacts with the consumer through the customer-facing interface associated with an order/delivery mobile application of the consumer-operated device, wherein delivering and integrating further includes providing the current available promotions to the online service, via the second API, from the database and for selection by the consumer during the order process.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Collecting data and processing it for a consumer connection recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The online services analytics include “the server having at least one processor executing instructions from a non-transitory computer-readable storage medium” in Claims 1 is just applying generic computer components to the recited abstract limitations.  The execution of instructions in Claims 11, and 19 appears to be just software.  Claims 11 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Collecting data, processing it and displaying for a consumer recites a concept performed in the human mind. But for the “by a processor with executable instructions”, “provider servers”, and “order/delivery platform server” language, the claims encompasses a person collecting data from one or more providers and providing the information on a display including type and location of a provider.  The mere nominal recitation of generic computer hardware (e.g. processor with instructions stored on non-transitory computer-readable medium) does not take the claim limitations out of the mental processes grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The online services analytics include “the server having at least one processor executing instructions from a non-transitory computer-readable storage medium” in Claims 1 is just applying generic computer components to the recited abstract limitations.  The execution of instructions in Claims 11, and 19 appears to be just software.  Claims 11 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

This judicial exception is not integrated into a practical application. In particular, the claims recite a processor executing instructions from a non-transitory computer-readable medium of a server (Claims 1 and 11) and/or a server having at least one processor executing instructions from a non-transitory computer-readable storage medium (claim 19). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, and 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0027] about implantation using general purpose or special purpose computing devices [the device 120 is one of: a phone, a tablet, a wearable processing device, a laptop, a voice-enabled network device (Google Home®, Amazon Echo®, Apple Siri®, etc.), and a desktop computer.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 11, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10, and 12-18 further define the abstract idea that is present in their respective independent claims 1, 11, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10, and 12-18 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
	
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.  The Arguments begin (see remarks page 8) with the rejection of the claims under 35 U.S.C. § 101.  
The arguments include that the amendments to the claim obviate the rejection of the claims.  specifically, the claims are embodied on a computer medium and recite a specific process that interacts with a variety of services and platforms and delivers specific information including current available promotions for ach service provider.  The claims do not attempt to monopolize the exception since the specific analytics are identified at the metrics to process by which interaction takes place.  The applicant also argues new capabilities for a server, which provides improvement to third party and provider based services.  That is the arguments are that the claims recite a specific application for integrating multiple different services into a delivery service using API’s by continuously obtaining and producing analytics, which are specifically defined in the claims. Promotions from the providers are stored in a databased where they are delivered to the delivery service in real time and provided to customers during ordering through a user-friendly interface of the delivery service.  The claims include a first and second API’s for interaction with providers and interaction with the delivery service.  

The Examiner is not persuaded by the arguments.  The mere recitation of a generic computer in the claims is not sufficient to integrate the other wise abstract idea into a practical application.  The computer is merely used as a tool in this regard.  The Examiner does not find the specific interactions to be persuasive because their computer is being used in its ordinary capacity and the method is similar to the selecting information for collection, analysis, and display Electric Power Group, LLC.  In this case, the metrics for each provider are being collected and analyzed to be stored in a databased, then the information is displayed to a customer when it’s applicable based in the services or product the customer is considering purchasing.  The use of computers, databases, and networks to collect and store information along with the use of API’s for interfacing information between different entities including service providers and customers is not more than applying generic computers and networks to the otherwise abstract idea.  Further, the steps are merely mental processes with the application of computers on the apply it standard.  For example, a customer can ask what the current deals are when shopping around for a specific service.  Also, for example, restaurants used to and still do issue to go menus for customers which include coupons or promotions for products.  These examples are numerous (buy one get the second at half price, buy two get one free, buy a large and get a free drink) and apply to multiple difference types of products and services not just in the food industry.  Also, providers or products and services can also publish advertisements in local publications which can convey the same promotional information to entice a customer to purchase from the establishment. 

	The Applicants arguments (remarks page 9) conclude with the position that there is no art rejection of the claims which demonstrates novelty when evaluating eligibility.  The Applicant also asserts that the claims are integrated into a practical application since they recite a specific implementation of a limited scope which does not seek to monopolize the exception.  Lastly, the argument concludes with the argument that the claim recites an integrated process which improves online integration technologies and user facing interfaces. 

	The Examiner disagrees with the arguments.  First, the argument regarding the lack of prior art is not persuasive.  The Patent Train and Appeal Board has ruled several times that an abstract idea does not transform into an inventive concept just because the prior art does not disclose or suggest it.  Second, the Examiner does not find practical application in the claim language because the computer is merely used as a tool to perform the otherwise abstract idea.  There is not detail on how each of the steps are being carried out but simply a method of steps which are being performed.  Third, the Examiner does not find the used of computers, networks (e.g. online) and API’s to be improvements.  Computers and networks have been used to collect data and communicate.  The Examiner does not find any improvement in the use of computers, databases, or networks in the claims.  Further API’s are well known in the art when used to communicate between different systems.  In this case the API’s are being used in their ordinary intended capacity to communicate between systems.  

	In summary, the amendments and corresponding arguments do not overcome the rejection under 35 U.S.C. § 101.  The claims are not in condition for allowance as alleged by the Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 2, 2022